Case 6:21-cv-01148-PGB-EJK Document 14 Filed 08/23/21 Page 1 of 2 PageID 137




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

                                          CASE NO.: 6:21-cv-1148

ARSLAN AKHMETOV,

       Plaintiff,

v.

HEALTHCARE REVENUE RECOVERY GROUP, LLC,

      Defendant.
_______________________________________/

                           CERTIFICATE OF INTERESTED PERSONS
                          AND CORPORATE DISCLOSURE STATEMENT

       Plaintiff Arslan Akhmetov (“Plaintiff”), by and through undersigned counsel, discloses the

following pursuant to this Court’s Order Requiring Scheduling Report and Certificates of

Interested Parties:

       1.         Any and all persons, associated persons, firms, partnerships, and/or corporations

that have a financial interest in the outcome of this case, including subsidiaries, conglomerates,

affiliates, parent corporations, and other identifiable legal entities related to party in the above

captioned case:

                  (a)       Arslan Akhmetov;

                  (b)       Plaintiff’s attorney, The Law Offices of Jibrael S. Hindi, PLLC;

                  (c)       Plaintiff’s attorney, Jibrael S. Hindi, Esq.;

                  (d)       Plaintiff’s attorney, Thomas J. Patti, Esq.;

                  (e)       Healthcare Revenue Recovery Group, LLC;

                  (f)       Defendant’s attorney, Shepard, Smith, Kohlmyer & Hand, P.A.; and
                                                                                                                PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 6:21-cv-01148-PGB-EJK Document 14 Filed 08/23/21 Page 2 of 2 PageID 138




               (g)       Defendant’s attorney, Ernest H. Kohlmyer , III

       DATED: August 23, 2021

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                       .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF



                                      CERTIFICATE OF SERVICE

       The undersigned certifies that on August 23, 2021, the forgoing was electronically via the

Court’s CM/ECF system on all counsel of record.



                                                                   /s/ Jibrael S. Hindi                              _       .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259




                                                                                                             PAGE | 2 of 2
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
